DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed November 1, 2021 wherein claims 12, 13 and 14 have been amended and claims 23 and 24 have been added.  Claims 15-20 were previously canceled.
Withdrawn claim 1-3 and 11 have also been amended and withdrawn claims 4-10 have been canceled.  New claims 21 and 22 that depend from withdrawn claim 1 have been added.  Claims 1-3 and 10 remain withdrawn and thus are not considered in this office action.  New claims 21 and 22 that depend from a withdrawn claim are also withdrawn and thus not considered in this office action.
Pending claims 12-14 and 23-24 have been examined as set forth below.
The previous Section 112 rejections of claims 12-13 are withdrawn as moot in view of the claim amendments.  However, see the new Section 112 rejections of claims 23 and 24.
Please see the new drawing and specification objections below.

Drawings
A replacement sheet of drawings, modifying both Figs. 2 and 3, was filed on November 1, 2022 in response to the examiner’s requirement that in view of the amendment made to claim 12 that surface features do not overlap, such must be shown in the drawings or canceled from the claims.  The specification as filed appears to only discuss the term “overlap” in para [0021], the relevant portion of which is quoted below:  

“As FIG. 2 shows, first surface feature 26 of first metal piece 22 overlaps with second surface feature 34 of second metal piece 30 by approximately 50%. The surface features on adjacent metal pieces can also have overlap of substantially 100% or not overlap at all.”

In view of the above quoted portion of para [0021], because the modification of Fig. 2 illustrates the “not overlap at all” portion of the paragraph, Fig. 2 is found to be supported by the specification.  However, please see the objection to the specification caused by the amendment to Fig. 2.  It is highly recommended that an additional figure, such as a Fig. 2A, for example, be provided, rather than changing Fig. 2, so that the specification is not rendered incorrect by a drawing modification.  Also, as discussed below, the revised Fig. 2 does not teach the combination of elements recited in claim 12.
Regarding the new Fig. 3, the specification does not explicitly provide for the modification currently made to the figure as paragraphs discussing the undercut features of Fig. 3 do not discuss overlap.  Furthermore, the above-quoted portion of para [0021] directed to Fig. 2 does not support the partial overlap depicted in the new Fig. 3.  
Specifically, Para [0021] does not provide a definition of the term “overlap.”  This term is understood as meaning to extend over or past and cover a part of something (see attached definition from Merriam-Webster).  Fig. 3 of the drawings as originally filed illustrates overlap of features 52 and 46 at the adhesive layer 54, but also, because the features 52 and 46 include angled, undercut surfaces resulting in cavities having a trapezoidal prism or conical frustum shape (para [0023]), there is additional overlap (i.e., an extending past), of the undercut features 52 and 46 at a location spaced from the 
Furthermore, claim 12 recites “each of the at least one second surface feature does not overlap with any of the at least one first surface feature” (emphasis added), such phrase understood as requiring no overlap at any location of the joined article made according to the method recited in the claim, which is not supported by the new Fig. 3.  Although the new Fig. 2 is supported by the specification, it does not illustrate the claim 12 limitations that require no overlap between features that must be in the shape of either a trapezoidal prism or a conical frustum. 

Therefore, for the reasons stated above, the drawings are still objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
As set forth above, the revised Fig. 2 of the replacement sheet filed November 1, 2021 has been found to be supported by the specification. However, the related 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 23, the recitation of “wherein part of the aircraft component is a fan blade” renders antecedent basis unclear as to whether such part is the same part now recited in claim 12.  If applicant intends to reference the same part, claim 23 should be amended to recite “wherein the part of the aircraft component is a fan blade.”
 Regarding claim 24, “the working condition” lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al., DE 102007010540 (hereafter Beyer), discussed with reference to the .

Regarding claim 12, Beyer, teaching a method of forming a joined article (para [0001], teaches high-strength gluing of components made from the same or different materials, particularly suited for bonding components made of metal (but also plastics, glass and ceramics), and particularly in the automotive, aircraft and mechanical engineering related industries (claim 1 and paras [0008] and [0010]). Thus, Beyer teaches its joined article may be part of an aircraft component as newly recited in claim 12.
The method of Beyer includes cutting both first and second parts that may both be metal pieces (see above and paras [0008]-[0010]), at an angle to a surface (para [0011]), such cutting may be made by laser etching (para [0011]) and such cutting forming respective first and second recessed areas in the form of holes, joints or slots (Figs. 1 and 2; paras [0011] and [0018]. 
A method of Beyer (para [0018]; page 1 of the claims) further includes applying an adhesive layer between the first bonding surface of the first metal piece or part and the second bonding surface of the second metal piece or part.  Para [0018] teaches a method where holes, joints and/or slots are first made in both parts to be joined and then the joint surface is coated with adhesive.  Beyer, para [0018] further teaches applying the adhesive layer to fill a space between the first and second bonding surfaces and the recessed areas in the first and second bonding surfaces, teaching that when the parts are joined, adhesive also penetrates the holes, joints and/or slots on 
Regarding the recitation that the aiming step is such that each recessed area includes an undercut having a larger recessed area at a bottom than at a top, it is noted that either of the surfaces of the upper or first piece illustrated in each of the drawing figures may be understood as a “bottom” of a recessed area.  In the feature furthest to the right in each of Figs. 1 and 2 of Beyer, there is illustrated in the upper or first piece, two recessed areas formed by diagonal laser beam cuts wherein a “top” of a particular recess, that is disposed at an interior of the first piece, defines an undercut that has an area smaller at such top than at the recess portion formed at either surface of the piece (i.e., at a bottom of a recessed area).  
Regarding the limitation of the recessed areas defining surface features that do not overlap, Figs. 1 and 2 of Beyer illustrate non-overlapping surface features.  Beyer also illustrates a recessed area in the form of a conical frustum.    
However, the lower or second piece illustrated in each of the figures of Beyer, which is adhesively bonded to the first upper piece, does not include an undercut recessed feature as required by claim 12 and each of the recessed areas of Beyer do not approximate a shape that is either a trapezoidal prism or a conical frustum as now understood to be required by claim 12.  It is noted that with respect to the claim 12 language that each recessed area “approximates” a shape of a trapezoidal prism or a conical frustum, the term “approximate” is understood qualitatively rather than quantitatively as defining features that are not discrete solid structures in the form of prisms or frustums defined by their outer faces as conventionally understood by the 
Simonin teaches processes of making adhesive joints between first and second parts (Abstract).  Anti-peel features of Simonin are in the form of channels formed in the respective part, the channels may have a width and depth and may be a hole or a groove having a length (paras [0003] and [0030]).  With reference to Fig. 2, the feature may be formed at a non-perpendicular angle with respect to a part surface (paras [0005] and [0032]) so that adhesive 26 in such an ant-peel feature 30,36, illustrated as completely filling the channels, and forming a mechanical lock or anchor 56 that prevents first and second parts 22, 24 from being peeled apart by a transverse peel force (arrows P shown in Fig. 2).  In particular, Fig. 2 illustrates a joint which is formed by undercuts in both the first and second parts, 22 and 24, with the undercut joints being in the form of trapezoidal prisms filled with adhesive, each part having a plurality of undercuts wherein each undercut has a larger recessed area at a bottom of the recessed area than at a top of the recessed area that is located at a part surface that is bonded to the other part.  Such joint geometry illustrated in Fig. 2 forms the mechanical lock or anchor 56 discussed above (paras [0032]-[0033]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Beyer to include holes or grooves in both parts of Beyer with undercut features as taught by Simonin to result in adhesive filled surface features that have a trapezoidal shape as illustrated in 
	The trapezoidal features of Fig. 2 of Simonin illustrate a partial overlap.  Simonin is silent as to whether its features may be oriented so as to “not overlap” as now required by claim 12.  
	Vaganov teaches a method of bonding first and second substrates (see Abstract and claim 1) that includes forming surface features having a negative slope (i.e., undercuts) in the substrate surfaces (Abstract), such features may be made by laser etching (col. 13, lines 52-59).  Although methods of Vaganov primarily focus on forming surface features in silicon wafers (Abstract), Vaganov also teaches the use of metal substrates (see claim 49).  Like Simonin, Vaganov is directed to the broader problem of providing a certain level of bonding strength characterized by either a pull or shear force (col. 1, lines 29-36 of Vaganov).  Furthermore, Vaganov is directed to minimizing bonding area at the substrate surface (col. 1, lines 37-46).  Vaganov advantageously meets this goal by forming surface features in the form of arrays, ridges, tranches, pyramids, pits, holes, poles and waffle structures that increase the overall bonding surface area and therefore improves adhesion (col. 6, lines 1-12).  Vaganov teaches its surface features also prevent warpage, cracking and breakage (col. 6, lines 13-16).  At Figs. 11A, 11B and 29 (illustrating a partially trapezoidal profile), Vaganov illustrates non-overlapping surface features.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Beyer/Simonin to 
Regarding the new “thereby” clause that applying adhesive according to the recited method fills recessed areas with adhesive thereby creating a bond having a mechanical strength resistant to shear forces resulting during flight of an aircraft,  such clause is a statement of result that does not further limit the method steps of claim 12.  A “whereby” or “thereby” clause is not given weight when, as here, it merely expresses the intended result of a process step positively recited.  MPEP 2111.04.

Regarding claim 13, Beyer discloses an example wherein the articles being bonded are both steel sheets (para [0023]).

Regarding claim 14, claim 1 of Beyer states the components may be made of the same or different materials, in particular made of metal, thus implicitly disclosing two different metals.

Regarding new claim 24, please see the discussion of the rejection of claim 12 above, incorporated herein, combining the teachings of Simonin with Beyer, in particular the Simonin teaching of a plurality of undercut features of trapezoidal shape in both of plurality of recessed areas, arranged in a repeated, uniform geometry (i.e., a pattern).   Also, as discussed in the claim 12 rejection above, Simonin teaches its geometry forms a mechanical lock or anchor (i.e., configured to add mechanical strength to the joined article).  The phrase such that the joined article is able to withstand forces present within the working condition of the aircraft is akin to the “thereby” clause newly added to claim 12  -  a statement of result that does not further limit the method steps of claim 12 and 24 and is not given patentable weight because it merely expresses the intended result of a process step positively recited.  MPEP 2111.04.
	 
New claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Simonin and Vaganov as applied to claim 12 and further in view of  Gage et al., US 2011/0059290 (hereafter Gage), cited but not applied in the previous office action.
Beyer/Simonin/Vaganov does not specifically disclose a process of forming a joined article that is part of a fan blade of an aircraft.  However, as discussed in the rejection of claim 12 above, Beyer and Simonin generally teach their methods are applicable for bonding aircraft components.  
Gage teaches bonding methods for aircraft components such as tails, wings and fan blades (para [0002]) that include using a laser to form a plurality of surface features having recessed areas onto facing bonding surfaces of components to be bonded (para [0031]), each of which may be made of metal (para [0028]).  The recessed areas may be undercut and trapezoidal, with a layer of adhesive located between the components, 
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to utilize the method of Beyer/Simonin/Vaganov to adequately join first and second metal fan blade components, in view of Gage, that specifically teaches bonding fan blade components using a bonding method substantially similar to the method of Beyer/Simonin/Vaganov that includes using a laser to create a plurality of undercut, trapezoidal recesses in facing metal layers and bonding the layers together using an adhesive that fills into the recesses to form a secure bond between the components.  Thus, Gage renders predictable the applicability of the Beyer/Simonin/Vaganov method for generally joining two metal components to the particular application of joining two metal fan blade components.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Response to Arguments
Applicant's “Remarks” filed November 1, 2021 have been fully considered but they are not persuasive. Please see the rejection of claim 12 above for an explanation 
Further, the examiner disagrees with the argument at the end of the first full paragraph of page 10 that admits Beyer and Simonin are directed to methods for joining components of airplanes/aircraft but then states that Beyer and Simonin do not teach or suggest a method for joining articles “to withstand the varied mechanical stresses of aircraft flight.”  To the contrary, the methods of Simonin and Vaganov that are explicitly directed to airplane/aircraft applications, state advantages such as providing a secure bond that results in “high strength gluing” (para [0001] of Beyer) or “that utilize the shear strength of the adhesive bonds” to prevent joints from being peeled (Simonin at para [0012]), and thus clearly state an intention of usefulness under the severe stresses of airplane/aircraft use that are known to those of ordinary skill in the art.  But, as discussed in the rejection of claims 12 and 24 above, these are method claims limited by the recited method stops and not by the recitations of an intended future use. MPEP 2111.04.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CYNTHIA L SCHALLER/           Primary Examiner, Art Unit 1746